Title: From Alexander Hamilton to Josias Carvel Hall, 2 July 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            N. York July 2d. 1799—
          
          I have just received through the Secy. of War returns from Majors Beall & Hopkins to the 12th. & 15th. of June. This channel of conveyance is doubly irregular, as the Secy. of War is made the Organ, & as you are not. You will inform the Gentlemen that their Returns are to be made to you—and of Course you will make your returns to me
          With great consideration &c
          Col: Hall
        